Citation Nr: 1823213	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for left maxillary sinusitis with Caldwell-Luc procedure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript of the hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in January 2015, December 2015, August 2016, and August 2017 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board once again remanded the issue of entitlement to an increased rating for left maxillary sinusitis in August 2017 in order to obtain an adequate VA examination addressing all relevant evidence of record in the case file and evaluating the severity of the Veteran's service-connected sinusitis; however, only a supplemental opinion was provided.  Further, the September 2017 VA supplemental opinon merely stated that the Veteran was not diagnosed with sinusitis, that he did not have any incapacitating episodes of sinusitis within the prior 12 month period, and he did not experience nearly continuous sinusitis symptoms or have radical surgery resulting in chronic osteomyelitis.  The examiner noted that the Veteran did not now and has ever been diagnosed with a sinus, nose, throat, larynx, or pharynx condition.  Although the examiner indicated that the claims file was reviewed, no discussion of any evidence was included with the opinion.  As noted by the Board in prior remands regarding the instant appeal, the evidence clearly shows prior diagnoses of sinsusitis.  Furthermore, a February 2017 VA medical record indicates a diagnosis of sinusitis since the January 2017 VA examination was conducted.  Thus, the Veteran was not afforded a new examination in accordance with the remand directives, and the supplemental opinion which was obtained failed to answer the questions posed by the Board in the reamand or to properly consider the evidence of record.  Accordingly, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from October 2017 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity and frequency of all symptoms related to the Veteran's sinusitis based on the relevant medical evidence of record and the Veteran's lay statements.  The examiner should specifically comment as to the number of incapacitating episodes of sinusitis that the Veteran has experienced within a 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Also, the examiner should discuss whether the Veteran experiences nearly continuous sinusitis symptoms and whether the Veteran has had radical surgery resulting in chronic osteomyelitis.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

The examiner is directed to complete all sections of the examination report relating to sinusitis, even if only to indicate that no current symptoms are present.  The examiner should also specifically address the Veteran's prior diagnoses of sinusitis and reconcile any such diagnosis with his current condition, where appropriate.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




